Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered September 6, 1991, which, inter alia, precluded defendant KBI Security Service, Inc. from calling as a witness at the trial of this action any person alleged to have been the security guard involved in the incident in question, unanimously modified, on the law, the facts and in the exercise of discretion, to preclude said defendant from calling as a witness any person other than Joseph Santiago alleged to have been the security guard involved in the incident in question, and otherwise affirmed, without costs.
.While it is within a court’s discretion to impose sanctions for conduct which "frustrates the disclosure scheme provided by the CPLR” (Zletz v Wetanson, 67 NY2d 711, 713), the sanction imposed is greater than is required to vindicate the statutory scheme. Defendant-appellant’s actions in giving the name and address only of the person plaintiff alleged to have assaulted and improperly detained her while denying his involvement was not an act which should preclude said defendant from calling that person to testify. However, as said defendant named no other person, the order of preclusion should stand as to all other persons. Concur—Carro, J. P., Milonas, Rosenberger, Ross and Rubin, JJ.